
	
		I
		112th CONGRESS
		2d Session
		H. R. 5341
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mrs. Capps introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To improve postmarket risk identification and analysis
		  with respect to devices, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sentinel Assurance for Effective
			 Devices Act of 2012.
		2.Inclusion of
			 devices in postmarket risk identification and analysis system; unique device
			 identification system
			(a)Inclusion of
			 devices in postmarket risk identification and analysis systemSection 522 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 360l) is amended by adding at the end the
			 following:
				
					(d)Inclusion of
				devices in the postmarket risk identification and analysis system
						(1)In
				generalExcept as provided in
				paragraph (2), the Secretary shall amend the procedures established and
				maintained under section 505(k)(3)(C) in order to expand the postmarket risk
				identification and analysis system established under such section to include
				and apply to devices.
						(2)ExceptionsIn
				carrying out this subsection:
							(A)The Secretary
				shall not apply the procedures of section 505(k)(3)(C)(i)(II) to
				devices.
							(B)Section 505(k)(3)(C)(i)(III)(bb) is deemed
				to refer to private sector health-related electronic data (such as medical
				device utilization data, health insurance claims data, and procedure and device
				registries).
							(C)Section 505(k)(3)(C)(iv)(II) is deemed to
				refer to the Data Extraction and Longitudinal Time Analysis system instead of
				the Vaccine Safety Datalink.
							(3)PriorityIn
				carrying out this subsection, the Secretary shall give priority to postmarket
				risk identification and analysis with respect to class II and class III
				devices.
						(4)Stakeholder
				inputTo help ensure
				effective implementation of the system described in paragraph (1) with respect
				to devices, the Secretary shall engage outside stakeholders in development of
				the system, and gather information from outside stakeholders regarding the
				content of an effective sentinel program, through a public hearing, advisory
				committee meeting, maintenance of a public docket, or other similar public
				measures.
						(5)DataIn
				carrying out this subsection, the Secretary shall use data with respect to
				devices cleared under section 510(k) or approved under section 515, which may
				include claims data, patient survey data, standardized analytic files that
				allow for the pooling and analysis of data from disparate data environments,
				and any other data deemed appropriate by the Secretary.
						(6)Voluntary
				surveysChapter 35 of title 44, United States Code, shall not
				apply to the collection of voluntary information from health care providers,
				such as voluntary surveys or questionnaires, initiated by the Secretary for
				purposes of postmarket risk identification for
				devices.
						.
			(b)Unique Device
			 Identification SystemSection
			 519(f) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360i(f)) is
			 amended—
				(1)by striking
			 The Secretary shall promulgate and inserting Not later
			 than December 31, 2012, the Secretary shall issue final; and
				(2)by adding at the end the following:
			 The Secretary shall implement the unique device identification system
			 under this subsection for class III devices not later than 1 year after the
			 date on which the final regulations are issued, for implantable,
			 life-sustaining, and life-supporting devices not later than 3 years after such
			 date, and for all other devices not later than 5 years after such
			 date..
				
